Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of making long chain dicarboxylic acids by fermentation. When considering the prior art, it is known that long chain dicarboxylic acids can be made through fermentative methods, including those utilizing Candida tropicalis and C. sake. However, the claimed method has set the pH of the system to be consistently below 6.2, through the entirety of the method. In the Applicant’s Arguments, the Applicant has accurately noted that none of the cited prior art teach or motivate a person of ordinary skill in the art to provide a pH no higher than the claimed level, through the entirety of the method. Although the prior art methods do provide for method steps that would allow for fermentation to proceed at, or below, the claimed pH, the pH of the prior art is typically adjusted to a level that is above the claimed level. As such, the motivation in the prior art would be to increase the pH after a certain point, and not to maintain the pH, as claimed Furthermore, the Applicant has reasonably shown that the claimed method provides for unexpected enhancements of dicarboxylic acid conversion, providing for novel improvements that would have not been predicted by the ordinary artisan; and as such, there would be no reasonable motivation to optimize the pH of the cited prior art to a point that would lie within the claimed level, and there would be no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651